tcmemo_2012_134 united_states tax_court pat parsons and sherry parsons petitioners v commissioner of internal revenue respondent docket no filed date pat parsons and sherry parsons pro sese sheila r pattison for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty of dollar_figure under sec_6662 in an amendment to the answer respondent alleged that the correct amounts of the deficiency and penalty should be dollar_figure and dollar_figure respectively after concessions the issues remaining for decision are whether petitioners are entitled to interest deductions not previously allowed and whether they are liable for the penalty all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas at the time they filed their petition during pat parsons petitioner was an insurance broker and sherry parsons earned wages as a lease agent during sherry parsons received wage income of dollar_figure on their form_1040 u s individual_income_tax_return for petitioners reported only dollar_figure as wage income during petitioner received nonemployee compensation totaling dollar_figure on schedule c profit or loss from business to their form_1040 petitioners reported only dollar_figure as petitioner’s nonemployee compensation on schedule a itemized_deductions to their tax_return petitioners claimed dollar_figure in unreimbursed employee_expenses that they were not entitled to deduct the same items were claimed and deducted on schedule c of that return the duplication of deductions was discovered by respondent after the notice_of_deficiency was sent and resulted in a portion of the increased deficiency and penalty alleged in the amendment to the answer on schedule a to their tax_return petitioners also claimed dollar_figure for general sales_taxes which they calculated as the amounts paid for and they were entitled to claim only dollar_figure for the excess sales_taxes claimed resulted in a portion of the increased deficiency and penalty alleged in the amendment to the answer on schedule a to their tax_return petitioners deducted home mortgage interest of dollar_figure on schedule c they deducted other interest of dollar_figure petitioners’ mortgage holder reported to the internal_revenue_service that petitioners paid dollar_figure of interest in petitioner prepared petitioners’ return for with the help of a friend who was not a tax professional opinion at the time of trial petitioners entered into a stipulation of settled issues in which they conceded the unreported income and erroneous deductions set forth in our findings_of_fact the parties agreed that the issues to be tried were whether petitioners were entitled to deductions for interest on a home improvement loan and on life_insurance_policy loans and whether they were liable for the sec_6662 penalty with respect to the home improvement loan petitioner contends that it related to an air conditioning unit used for his home_office however the documents produced show that the unit was installed in petitioner has asserted that he can deduct sales_tax and medical_expenses paid over a three-year period and he appears to be making a similar claim with respect to interest_paid before however a deduction is allowed only for interest_paid during the taxable_year to which the tax_return relates see sec_163 we cannot accept petitioner’s testimony without documentary corroboration which he did not provide additionally he failed to show actual use of the insurance loan proceeds for business_expenses a prerequisite to deductibility see sec_163 petitioners failed to present credible_evidence or records to show that they are entitled to any deductions for interest beyond the amounts previously allowed they have thus failed to carry their burden_of_proof see rule a sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite considering the substantial amounts of unreported income duplication of deductions and erroneous deduction of amounts paid in prior years respondent has satisfied the burden of producing evidence that the penalty is appropriate the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioners have not shown reasonable_cause they offered no explanation for the omitted income their theories purporting to justify duplicated or erroneous deductions are implausible they did not seek competent tax_advice the penalty will be sustained on the recomputed and increased deficiency to reflect the stipulation of settled issues decision will be entered under rule
